Title: To George Washington from John Hancock, 4 May 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia May 4. 1776

A vacancy having happend in the first New Jersey batallion by the promotion of lieutenant Colonel Winds, the Congress thought proper to elect Mr Ogden to supply his place.
Lord Sterling in his letter of the 18th of March last, among other things, informed the Congress, that by this appointment Major de Hart and the batallion considered themselves “exceedingly hurt” and enclosing a memorial from Major de Hart and the officers of that regiment he strongly hinted & expressed a hope that the Congress would supersede Mr Ogden & appoint Major de Hart or some other officer of the batallion in his stead.
This letter with the memorials enclosed having been committed & a report made thereon the Congress came to sundry resolutions which I have the honour to enclose, and am Sr Your most Obedt servt

John Hancock Presidt


You will please to order Colo. Ogden to Join his Regimt.

